Citation Nr: 1123991	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A July 24, 2009 Board decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, upon a December 2010 Joint Motion For Remand (that moved the Court to vacate the Board's July 24, 2009 decision), promulgated an Order on December 22, 2010 that granted the motion of the parties.  The granting of the motion had the effect of vacating the Board's July 24, 2009 decision that denied entitlement to service connection for PTSD.

The September 2005 rating decision also denied, as separate issues, the Veteran's claims of service connection for depression and an adjustment disorder.  The Veteran did not express disagreement with those decisions, and the issue of service connection for psychiatric disability other than PTSD is not before the Board.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The December 2010 Joint Motion of the parties (page 5) noted as follows:

On remand, the Board should obtain relevant records involving the U.S.S. Bon Homme Richard during October 1970 to determine whether they can corroborate Appellant's in-service stressor(s).  Specifically, the Board should obtain the U.S.S. Bon Homme Richard's deck logs, and request a search for possible humanitarian awards for participating in the cleanup and other records that could indicate that [the] Appellant's ship was in transit or near the Philippines at the time [October 1970] of the typhoons [identified as Typhoon Joan and Typhoon Kate on pages 2-3 of the December 2010 Joint Motion] and subsequent cleanup.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request October 1970 deck logs, crew rosters, and ship station histories, for the U.S.S. Bon Homme Richard from the appropriate repository.

2.  The AOJ should also request a search to the appropriate entity for possible humanitarian awards for participating in the cleanup and other records that could indicate that the Appellant's ship was in transit or near the Philippines at the time (October 1970) of the typhoons (Typhoon Joan and Typhoon Kate) and subsequent cleanup.

3.  The AOJ should review all additional records received, and if they suggest further development (for example, a VA PTSD examination), arrange for such development.

4.  The AOJ should then readjudicate the issue of entitlement to service connection for PTSD.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



